 

Exhibit 10.81

 

CONFIDENTIAL

 

[tlogo.jpg]

 

BR T&C Blvd., LLC

Senior Secured Credit Facility

Fee Letter

 

June 30, 2014

 

BR T&C Blvd., LLC

3819 Maple Avenue

Dallas, Texas 75219

Attention: Timothy Hogan

 

Ladies and Gentlemen:

 

This Fee Letter is delivered to BR T&C Blvd., LLC, a Delaware limited liability
company (“you” or the “Borrower”) in connection with the Construction Loan
Agreement (the “Loan Agreement”), to be executed by and among you, Compass Bank
(together with its designated affiliates, “BBVA Compass”, “we” or “us”), as
Administrative Agent and as a Lender, and the other financial institutions a
party thereto as Lenders, to provide the financing referred to therein.
Capitalized terms used herein without being defined shall have the meaning
provided for in the Loan Agreement.

 

This Fee Letter will confirm that, in consideration of our commitments and
undertakings described in the Loan Agreement, you agree to pay to us the
following fees:

 

Syndication Fee. A syndication fee (the “Syndication Fee”) in the amount of
$85,500, shall be payable in full on the Closing Date. The Syndication Fee shall
be for the sole account of BBVA Compass and shall be for the structuring and
syndication of the Loan.

 

Up-Front Fee. An up-front fee (the “Up-Front Fee”) in the amount of six-tenths
of one percent (.60%) of the aggregate amount of the Loan shall be payable in
full on the Closing Date. The Up-Front Fee shall be for account of the Lenders
(including BBVA Compass) and BBVA Compass may allocate the Up-Front Fee among
the Lenders as BBVA Compass in its sole discretion may elect.

 

You agree that, once paid, the fees payable hereunder shall not be refundable
under any circumstances. The fees payable hereunder shall be paid in immediately
available funds and shall be in addition to reimbursement of our reasonable
out-of-pocket expenses and any other amounts specified in the Loan Agreement.

 

This Fee Letter shall be governed by the laws of the State of Texas and is
subject to the confidentiality provisions set forth in the Loan Agreement.

 

 

 

BR T&C Blvd., LLC

June 30, 2014

Page 2



 

Please acknowledge your consent to and agreement with the foregoing by executing
in the space below (which may be by telecopier, facsimile or electronic
transmission). This Fee Letter is delivered to you with the understanding that
you will maintain the confidentiality thereof in accordance with the applicable
provisions of the Loan Agreement.

 

  Very truly yours,       COMPASS BANK       By:     Its:     Title:  

 

 

 

 

BR T&C Blvd., LLC

June 30, 2014

Page 3

 



Agreed and Accepted:

 

BR T&C BLVD., LLC,

a Delaware limited liability company

 

By: HCH 106 Town and Country, L.P.,     a Delaware limited partnership, a
manager             By: Maple Multi-Family Development, L.L.C.,       a Texas
limited liability company,       its general partner               By:        
Name:         Title:    

 

Date: June 30, 2014

 

 



